19 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gordon McLean CAMPBELL, Plaintiff-Appellant,v.WASHINGTON STATE BAR ASSOCIATION, Defendant-Appellee.
No. 93-35773.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 20, 1993.

Before:  SNEED, NOONAN, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Gordon McLean Campbell appeals pro se the district court's dismissal of his complaint without prejudice for failure to set forth the basis for the court's jurisdiction and venue and the basis for his legal claims.  We dismiss the appeal for lack of jurisdiction.


3
The district court dismissed Campbell's complaint without prejudice.  Therefore, we do not have jurisdiction to hear this appeal under 28 U.S.C. Sec. 1291 because the district court did not enter a final appealable order.   See Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984) ("an order dismissing a complaint but not dismissing the action is not appealable under section 1291").

DISMISSED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We deny as moot Campbell's motion to expedite